Citation Nr: 1538216	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-21 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to a compensable rating for service-connected parenchymal scarring, right middle lobe.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To schedule a VA examination and to adjudicate intertwined issues.

The Veteran filed a claim for a TDIU in January 2012 and as part of that claim, the RO adjudicated entitlement to an increased rating for parenchymal scarring, right middle lobe.  In January 2012, the Veteran appeared for VA examinations that addressed the severity of all service connected disabilities.  While a disabilities and benefits questionnaire (DBQ) for respiratory conditions has been associated with the claims file, the DBQ was not completed and does not include an opinion addressing the impact of the Veteran's respiratory condition on his ordinary activity.  Moreover, in July 2015 correspondence, the Veteran's representative indicated that the Veteran's condition has worsened since January 2012.  Therefore, a remand is necessary to schedule a VA examination to determine the current severity of the Veteran's parenchymal scarring of the right middle lobe and to determine the functional impact of the condition on his ordinary activity. 

While the DBQ for respiratory conditions was not completed in January 2012, a pulmonary function test (PFT) was completed and the report is of record.  Unfortunately, the PFT report in the electronic claims file, VBMS, is not legible.  Accordingly, on remand, a legible copy of the January 2012 PFT report must be associated with the electronic claims file.

The Board observes that correspondence dated June 2013 between the RO and the January 2012 VA examiner shows that the January 2012 PFT test indicated the Veteran's FVC was 85 percent predicted and the DLCO was 68 percent predicted.  The RO inquired as to whether the FVC or the DLCO reading was most representative of the Veteran's parenchymal scarring of the right middle lobe.  The examiner indicated that the FVC reading was most representative of the Veteran's condition; however, the finding was not supported by rationale.  Therefore, on remand, the examiner must opine whether the Veteran's FVC reading or DLCO reading was more representative of the Veteran's respiratory condition at that time and support the finding with rationale.

Finally, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the increased rating issue being remanded, and as such, it must be deferred pending the completion of the development requested on remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file updated VA treatment records, if any.

2. Schedule the Veteran for a VA examination to determine the severity of his service-connected parenchymal scarring, right middle lobe.  The examiner must be provided access to Virtual VA and VBMS and to a copy of this remand.  The examiner must indicate review of these items in the examination report.

All necessary testing, to include pulmonary function tests (PFTs) must be conducted.  If there is a disparity between the results of different PFTs (FVC, DLCO, etc.), the examiner must indicate which test result most accurately reflects the level of disability and provide a rationale for the finding.

The examiner must also review the PFTs from January 2012 and indicate whether there is a disparity between the results of different PFTs (FVC, DLCO, etc.) and if so, and if possible, indicate which test result most accurately reflects the Veteran's level of disability as of January 2012 and support the finding with rationale.

The examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected parenchymal scarring, right middle lobe, since January 2012 and furnish a full description of the effects of the service-connected disability on the Veteran's ordinary activity which includes employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes, for example, standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. Then, readjudicate the Veteran's claims, to include whether referral for extraschedular consideration is warranted for any claim, to include parenchymal scarring, right middle lobe and TDIU.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate opportunity for response.  Thereafter, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




